 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   JUSTIN L. LEE
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00155-GEB

12                                 Plaintiff,             STIPULATION AND JOINT REQUEST FOR
                                                          PROTECTIVE ORDER; [PROPOSED]
13                          v.                            PROTECTIVE ORDER

14   JASON RAYSEAN BROADBENT,

15                                Defendant.

16

17                                              I.    STIPULATION
18          1.      Plaintiff United States of America, by and through its counsel of record, and defendant

19 Jason Raysean Broadbent (“defendant”), by and through his counsel of record (collectively, the

20 “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter

21 a Protective Order in this case restricting the use and dissemination of certain materials containing

22 personal identifying information (“PII”) and other confidential information of real persons.

23          2.      On September 5, 2019, the Grand Jury returned an indictment charging defendant with

24 Assault on a Federal Officer Using a Deadly or Dangerous Weapon, 18 U.S.C. § 111(a)(1) and (b) (two

25 counts); Discharge of a Firearm During and in Relation to a Crime of Violence, 18 U.S.C.

26 § 924(c)(1)(A); Brandishing a Firearm During and in Relation to a Crime of Violence, 18 U.S.C.

27 § 924(c)(1)(A); Possession with Intent to Distribute Methamphetamine Near a School, 21 U.S.C.

28 § 860(a); Possession with Intent to Distribute Methamphetamine on a Premises where Children are


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        1
 1 Present and Reside, 21 U.S.C. § 860a; Possession of a Firearm in Furtherance of a Drug Trafficking

 2 Crime, 18 U.S.C. § 924(c)(1)(A) (two counts); Possession with Intent to Distribute Methamphetamine,

 3 21 U.S.C. § 841(a)(1); Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1) (two counts); Possession

 4 of an Unregistered Destructive Device, 26 U.S.C. § 5861(d); and Possession of an Unregistered Short-

 5 Barreled Machinegun, 26 U.S.C. § 5861(d) (two counts). Defendant is currently detained pending trial.

 6          3.      As part of its investigation in the above-captioned case, the government is in the

 7 possession of documents relating to the charges against the defendant, and seeks to provide those

 8 documents to the counsel for the defendant. The government seeks to do so pursuant to its discovery

 9 obligations, although some of the materials may exceed the scope of the government’s discovery

10 obligations and will be produced to promote a prompt and just resolution of the case.

11          4.      The government intends to produce to Defense Counsel, as defined below, materials

12 containing PII and other confidential information of real persons, including, among other things, social

13 security numbers, dates of birth, and personal addresses. These real persons are third parties and/or

14 witnesses to this case. The government also intends to produce to Defense Counsel a state wiretap

15 application and order and copies of recordings intercepted pursuant to the state court-authorized wiretap

16 (the “Wiretap Materials”). These Wiretap Materials implicate the privacy interests of uncharged

17 individuals.

18          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

19 dissemination, distribution, or use of the Wiretap Materials and materials containing the PII of others. If

20 this information is disclosed without protective measures or to defendant without limitation, it will risk

21 the privacy and security of third parties. The government has ongoing statutory and ethical obligations

22 to protect this information, and cannot produce these materials without measures to ensure its protection.

23          6.      The PII cannot realistically be redacted from the materials the government seeks to

24 produce pursuant to the proposed Protective Order. There are thousands of references to PII in the

25 voluminous discovery in this case; redacting all of those references would be a burdensome and time-

26 consuming effort that would have to be done manually and would likely take numerous hours to

27 complete. Further, in some cases the PII is itself potentially relevant. If the government were to redact

28 this information, the discovery could prove difficult to interpret and understand and would inhibit


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        2
 1 prompt and just resolution of the case. Finally, some of the materials containing PII are audio

 2 recordings, which cannot reasonably be redacted.

 3          7.     Accordingly, the parties jointly request a Protective Order that will permit the

 4 government to produce discovery that is unredacted, but that preserves the privacy and security of third

 5 parties. The parties agree that the following conditions, if ordered by the Court in the proposed

 6 Protective Order, will serve the government’s interest in maintaining the privacy and security of third

 7 parties, while permitting the defense to understand the government’s evidence against the defendant.

 8          8.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 9 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

10                              II.      PROPOSED PROTECTIVE ORDER
11          A.     Protected Materials
12          9.     This Order pertains to all Wiretap Materials and materials containing PII or other

13 confidential third-party information (collectively, “Protected Materials”).

14          10.    The government is authorized to designate Wiretap Materials and materials containing

15 PII or other confidential third-party information as Protected Materials. To so designate, the

16 government must identify the Protected Materials on the material itself, in an accompanying cover letter,

17 or on a diskette cover or label, by using the following designation “PROTECTED MATERIALS-

18 SUBJECT TO PROTECTIVE ORDER.” If defendant objects to any such designation, he may do so by

19 application to the Court upon duly noticed motion, following meeting and conferring with the

20 government regarding the objection.

21          11.    For purposes of the Protective Order, the term “Personal Identifying Information” (PII)

22 includes any information within the definition of a “means of identification” under 18 U.S.C.

23 § 1028(d)(7).

24          12.    To the extent that notes are made that memorialize, in whole or in part, Wiretap Materials

25 and/or the PII in any Protected Materials, or to the extent that copies are made for authorized use by

26 members of the Defense Team, such notes, copies, or reproductions become Protected Materials, subject

27 to the Protective Order, and must be handled in accordance with the terms of the Protective Order.

28 / / /


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER       3
 1           B.     Defense Team

 2           13.    For purposes of this Order, the term “Defense Counsel” refers to defendant’s counsel of

 3 record.

 4           14.    For purposes of this Order, the term “Defense Team” refers to (1) defendant’s counsel of

 5 record, (2) other attorneys at Defense Counsel’s law firm or organization who may be consulted

 6 regarding case strategy in the above-captioned matter, (3) defense investigators who are assisting

 7 Defense Counsel with this case, (4) retained experts or potential experts, and (5) paralegals, legal

 8 assistants, and other support staff to defendant’s counsel of record providing assistance on this case.

 9 The term “Defense Team” does not include the defendant, the defendant’s family, or other associates of

10 the defendant.

11           15.    Before providing Protected Materials to any member of the Defense Team, Defense

12 Counsel must provide a copy of this Order and must obtain written consent from that member of the

13 Defense Team of his or her agreement to be bound by the terms and conditions of this Protective Order

14 if they have not already signed such a consent as a condition of employment with the Defense Counsel’s

15 Office. The written consent need not be disclosed or produced to the United States unless requested by

16 the United States and ordered by the Court.

17           C.     Disclosure of Protected Materials

18           16.    The Defense Team shall not permit anyone other than the Defense Team to have

19 possession of the Protected Materials, including the defendant himself.

20           17.    No person or party shall use any Protected Materials or information derived from

21 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

22 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

23 trial, post-trial, and appellate proceedings (both direct and collateral) in this criminal action and for no

24 other purposes whatsoever. Protected Materials may be disclosed only to the categories of persons and

25 under the conditions described in this Order.

26           18.    Defendant may review Protected Materials in this case only in the presence of a member

27 of his Defense Team, and his Defense Counsel shall ensure that defendant is never left alone with any

28 Protected Information. Defendant may not copy, keep, maintain, or otherwise possess any of such


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        4
 1 Protected Materials at any time. Defendant must return any Protected Materials to his Defense Team at

 2 the conclusion of any meeting at which defendant reviews the Protected Materials. Defendant may not

 3 take any Protected Materials out of the room in which he is meeting with the Defense Team. Defendant

 4 may not write down or memorialize any PII contained in the Protected Materials. At the conclusion of

 5 any meeting with defendant, a member of his Defense Team shall take with him or her all Protected

 6 Materials. At no time, under any circumstances, will any Protected Materials be left in the possession,

 7 custody, or control of defendant, whether or not he is incarcerated.

 8          19.    The Defense Team may review Protected Materials with a witness or potential witness in

 9 this case, including defendant, subject to the requirement above that a member of the Defense Team

10 must be present if Protected Materials are being shown to defendant. Before showing a witness or

11 potential witness any portion of the Protected Materials, a member of the Defense Team must provide

12 that person with a copy of the Protective Order. No witness or potential witness may retain Protected

13 Materials, or any copy thereof, after his or her review of those materials with the Defense Team is

14 complete.

15          20.    This Order does not limit employees of the United States Attorney’s Office for the

16 Eastern District of California from disclosing the Protected Materials to members of the United States

17 Attorney’s Office, federal law enforcement agencies, and to the Court and defense as necessary to

18 comply with the government’s discovery obligations.

19          21.    Defense Counsel shall advise the government with reasonable notice of any subpoenas,

20 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

21 considering disseminating any of the Protected Materials to a third party, in order that the government

22 may take action to resist such demands as it may deem appropriate.

23          D.     Ensuring Security of Protected Materials
24          22.    The Defense Team shall maintain the Protected Materials safely and securely, and shall

25 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

26 the Protected Materials in a secure place, such as a locked office.

27 / / /

28 / / /


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER       5
 1          23.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 2 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

 3 medium or device.

 4          24.     If a member of the Defense Team makes, or causes to be made, any further copies of any

 5 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 6 or inscribed on each copy: “PROTECTED MATERIALS- SUBJECT TO PROTECTIVE ORDER.” For

 7 example, if Defense Counsel makes a copy of a disc or physical file containing Protected Materials, the

 8 duplicate disc or file must be marked with the above notation.

 9          E.      Filings
10          25.     In the event that a party needs to file Protected Materials containing PII with the Court,

11 the PII shall be redacted or the filing shall be made under seal.

12          F.      Conclusion of Prosecution
13          26.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

14 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

15 subject to the Protective Order unless and until such Order is modified by the Court.

16          27.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

17 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

18 writing that the Protected Materials have been destroyed, or, if Defense Counsel seeks to maintain the

19 Protected Materials in the Defense Team’s files beyond final disposition of the case, seek modification

20 of this provision from the Court. If any Protected Materials are used as defense exhibits, they shall be

21 maintained with government exhibits so long as those are required to be maintained.

22          G.      Termination or Substitution of Counsel
23          28.     In the event that there is a substitution of counsel prior to final disposition of the case,

24 new counsel of record must join this Protective Order before any Protected Materials may be transferred

25 from the undersigned defense counsel to the new defense counsel. Upon consenting to this Order, new

26 defense counsel will become Defense Counsel for purposes of this Protective Order and shall then

27 become responsible, upon the conclusion of appellate and post-conviction proceedings, for complying

28 with the provisions set forth in Paragraphs 26-27 above. All members of the Defense Team, whether


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          6
 1 current or past counsel, are at all times subject to the Protective Order and are not relieved by

 2 termination of representation or conclusion of the prosecution.

 3          H.      Modification of Order
 4          29.     Nothing in this Order shall prevent any party from seeking modification of this Order or

 5 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

 6 any party from seeking a more restrictive protective order with regard to particular discovery items.

 7          I.      Violation of Order
 8          30.     Any person who willfully violates this Order may be held in contempt of court and may

 9 be subject to monetary of other sanctions as deemed appropriate by the Court.

10          J.      Application of Laws
11          31.     Nothing in this Order shall be construed to affect or comment on the admissibility or

12 discoverability of the Protected Materials.

13

14                                     [CONTINUED ON NEXT PAGE]

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        7
 1          32.    Nothing in this Order shall be construed to affect the application of and the parties’

 2 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 3

 4   Dated: October 22, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                    By: /s/ DAVID W. SPENCER
                                                          DAVID W. SPENCER
 7                                                        JUSTIN L. LEE
                                                          Assistant United States Attorneys
 8

 9
     Dated: October 22, 2019                                 /s/ LEXI NEGIN
10                                                           LEXI NEGIN
                                                             JEROME PRICE
11                                                           Counsel for Defendant
                                                             Jason Raysean Broadbent
12

13

14                                 [PROPOSED] FINDINGS AND ORDER

15          The Court having read and considered the Stipulation and Joint Request for a Protective Order,

16 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

17 exists to enter the above Order.

18          IT IS SO FOUND AND ORDERED this 23rd day October, 2019.

19

20                                                    THE HONORABLE EDMUND F. BRENNAN
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        8
